Exhibit 10.210

 

Umbrella 409A Amendment

 

WHEREAS Dollar Thrifty Automotive Group, Inc. (the “Company”) maintains the
Amended and Restated Long-Term Incentive Plan and Director Equity Plan (as
amended and restated effective March 23, 2005) (the “Plan”);

WHEREAS, pursuant to the Plan, the Company granted, pursuant to certain award
agreements (the “Award Agreements”) Performance Shares and/or Performance Units
in 2006, 2007 and 2008 (the “Affected Performance Shares”);

WHEREAS the Award Agreements documenting the issuing of the Affected Performance
Shares contain the following provision: “Compliance with Section 409A of the
Code. This Agreement is intended to comply with Section 409A of the Code and the
grant hereunder and the terms of this Agreement shall be administered in a
manner that is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. To the extent that the
grant is subject to Section 409A of the Code, it shall be granted and issued in
a manner that will comply with Section 409A of the Code, including any Guidance.
Any provision of this Agreement that would cause the grant or issuance to fail
to satisfy Section 409A of the Code shall have no force and effect until amended
to comply with Code Section 409A (which amendment may be retroactive to the
extent permitted by the Guidance)”; and

WHEREAS the Company has determined that it is necessary to amend the Award
Agreements for participants who are or may become eligible for Retirement (as
defined in the Plan) prior to the scheduled vesting date of the applicable
Performance Shares in order to bring the applicable Award Agreements into
documentary compliance with Section 409A of the Code prior to December 31, 2008.

NOW, THEREFORE, be it resolved that to the extent an Affected Performance Share
has been granted to an individual who was at the time of the grant or becomes
during the applicable Performance Period, eligible for Retirement (as defined in
the Plan), payment for such Affected Performance Shares shall be made no later
than 90 days following the event that triggers payment (either the last day of
the Performance Period, the termination of the grantee’s employment or the
occurrence of a Change in Control, as applicable).

 

APPROVED by the Board of Directors of Dollar Thrifty Automotive Group, Inc.,
effective December 9, 2008.

 

 

 